Citation Nr: 1816139	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-23 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to rating in excess of 10 percent for a service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	New Hampshire State Office of Veterans Services


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from August 1978 to April 1985, while in service he was awarded marksman and hand grenade distinctions. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2014 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, denying the claim currently on appeal.

The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  In February 2016, the Board sent a letter to the Veteran that explained that the Veterans Law Judge who presided over his December 2014 hearing was no longer available to participate in the appeal and, as such, his appeal would be reassigned to another Veterans Law Judge for a decision.  In light of such, the letter offered the Veteran the option of requesting another hearing before a different Veterans Law Judge and informed him that, if he did not respond within thirty days, the Board will assume that he did not want another hearing.  As the Veteran did not respond to the letter, the Board may proceed with the adjudication of the matter on appeal.

The Board remanded the case in May 2016 for development of records and a new VA examination.  It has now been returned to the Board for the purpose of appellate review.


FINDING OF FACT

The Veteran's right ankle disability is manifested by decreased range of motion, pain, and swelling supporting markedly limited motion with no ankylosis. 


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for right ankle disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes (DC) 5270, 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Notice

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating - Right Ankle

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Under Diagnostic Code 5271 for disabilities of the ankle, a 10 percent evaluation is warranted for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  The schedular provides that the normal range of motion of the ankle is from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

According to VA's Adjudication Procedures Manual (Manual), moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion. VBA Manual M21, III.iv.4.A.o. 

A higher evaluation of 30 percent is warranted if there is ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  

In November 2013, the Veteran was afforded a VA examination.  At the time the Veteran complained of daily right ankle pain with prolonged standing and walking.  The Veteran's range of motion in the right ankle revealed 15 degree dorsiflexion with pain and 35 degree motion of plantar flexion with pain, with no functional loss after repetitive testing.  There was notable swelling in the right ankle as well and the examiner opined that there could be an additional 5 degree loss of range of motion in all spheres during flare-ups.  At this time, the Veteran had been prescribed a cane for his ankle, and a non service-connected hip condition.  His primary care physician also advised him to use a brace occasionally for his right ankle. 

In June 2014, the Veteran submitted a Form 9 indicating that he had degenerative changes in his ankles.  During the hearing he contended that his ankle had worsened since the prior evaluation.  He complained that he would often fall on his way to the bathroom at night. 

In December 2014, the Veteran testified at a Board video-conference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  At such time, the Veteran submitted additional evidence consisting of private treatment records.  As his substantive appeal was received in June 2014, a waiver of agency of original jurisdiction (AOJ) was not necessary.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly considered such evidence.

Per remand, the Veteran underwent another VA examination in June 2016.  This examiner noted diagnoses of traumatic arthritis, tendinopathy, and partial chronic tear.  The Veteran had dorsiflexion of 10 degrees and plantar flexion at 45 degrees, pain was noted to cause functional loss.  There was no additional functional loss after repetition; however, pain and lack of endurance limited range of motion to 5 degrees in dorsiflexion and 40 degrees in plantar flexion.  The examiner opined that during flare-ups the Veteran range of motion would be further limited to 35 degrees in plantar flexion and remain at 5 degrees for dorsiflexion.  He further pointed out that the Veteran had less than normal movement and interference with standing due to the degenerative changes on the tendon and ligament injury.  The Veteran was prescribed a wheelchair, for at-home use, due to avascular necrosis of the hips, not service-connected.  Again, it was noted the Veteran was prescribed a cane for his right ankle as well as his hips.  He was now using the ankle brace regularly.

On review of the evidence, the Board finds that the service-connected right ankle disability more nearly approximates the criteria for a 20 percent.  The pertinent medical evidence includes the 2014 private medical treatment notes and the June 2016 VA examination.  To satisfy the criteria for a higher (20 percent) rating under Code 5271, there would have to be evidence of marked limitation of ankle motion.  Range of motion findings of the right ankle on the June 2016 does not in itself demonstrate marked limitation of motion of the right ankle; however, during flare-ups, and/or due to pain and lack of endurance, the Veteran's ankle dorsiflexion range of motion is 5 degrees and 35 degrees for plantar flexion.  Therefore, the Board finds that the Veteran's right ankle symptoms more closely approximate marked ankle disability.  38 C.F.R. § 4.71a, Code 5271.

A finding of 20 percent puts the Veteran in receipt of the highest schedular rating based on limitation of motion, and a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Thus, the Veteran's right ankle disability, does not warrant an increased rating in excess of 20 percent under 38 C.F.R. § 4.71a, DC 5271.  

An increase rating for his right ankle disability is also possible under DC 5270, ankylosis of the ankle. See 38 C.F.R. § 4.71a, DC 5270.  However, ankylosis of the right ankle has not been alleged or demonstrated, and no examinations specifically found ankylosis to be present.  Therefore, a rating in excess of 20 percent is not warranted under DC 5270.


ORDER

Entitlement to rating 20 percent for a service-connected right ankle disability is granted.



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


